The defendant’s contention that the trial court erred in denying his pro se motion to withdraw his plea of guilty based upon his claims of coercion and innocence is without merit. It is well settled that "[t]he determination of whether to allow a defendant to withdraw a plea of guilty rests within the sound discretion of the trial court” (People v Sears, 204 AD2d 578, 579; People v Lisbon, 187 AD2d 457, 458; People v Lewis, 170 AD2d 538). The record of the thorough and meticulous plea allocution establishes that the defendant’s plea was knowingly, intelligently, and voluntarily entered, and refutes the defendant’s claims (see, People v Sears, supra; People v Lisbon, supra). Moreover, the trial court did not err in failing to conduct a hearing on the defendant’s claims (see, People v Lisbon, supra).
Finally, because the sentence imposed was that which was promised to the defendant, his claim that the sentence was excessive is without merit (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Thompson, Florio and McGinity, JJ., concur.